Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/427,707 filed on 16/427,707. 

Response to Amendments
This is in response to the amendments filed on 02/15/2020. Independent claims 1, 10 and 15 have been amended. Claims 1, 10 and 15 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1 -20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
Following prior arts are relevant to this application:
Fullbright; John Keith et al. (US 9,383,924 B1) - storage space reclamation on volumes with thin provisioning capability: Techniques for reclaiming storage space are disclosed herein. “A storage space reclamation method includes a storage host creating at least one temporary logical container of data in a storage volume managed by a file system of a host so that a predetermined portion of storage capacity of the storage volume is occupied. A host can be a Cluster Shared Volume (CSV) using an NTFS file system. A CSV is an NTFS volume on a shared disk that is accessible for read and write operations by all nodes within a Windows Server Failover Cluster. CSVs operate by orchestrating metadata I/O operations between the nodes in the cluster via the Server Message Block (SMB) protocol. For each individual temporary file of the plurality of temporary files, the storage host validates that individual temporary file in the file system by setting the valid data length of that individual temporary file without writing zeros or other values to the blocks of that individual temporary file. Thus, the process takes less time than setting a size of the file, because there is no need to write any data into that individual temporary file for it to be validated.”
SELVARAJ; Santhosh et al. (US 2020/0125460 A1) – Method and system for computing a quorum for two node non-shared storage converged architecture: a “failure scenario may be explained with reference to FIG. 4E, where the proposed sequence Sp is already written into the local registry file 140b of node 2. During this period where the cluster is down and the two nodes are restarting, node 1 may think that it is the master because inspecting its local registry file 140a and voting file 150a, node 1 will see both a proposed sequence number Sp and a current sequence number Sc stored at both persistent storage locations. However, node 1 will wait until a timeout period expires to allow node 2 the opportunity to restart.”
What is missing from the prior art is a technique of data storage cluster synchronization and access control of a user in a partitioned storage cluster by permitting the user when sequence number matches write request and updating VDL (valid data length) for the storage cluster at a data volume after coordinating with a master metadata volume node.

Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 10 and 15, and thereby claims 1, 10 and 15 are considered allowable. The dependent claims which further limit claims 1, 10 and 15 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491